DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 06/04/2021 have been entered. Claims 1-16 and 18-23 remain pending in the application. Applicant’s amendments to the specification and drawings overcome the previous drawing objection, the objection is withdrawn. Amendments to claim 6 have overcome the previous rejection under 112(b), the rejection is withdrawn. Amendments to claim 1 overcome the previous nonstatutory double patenting rejection, the rejection is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Zarek on 07/28/2021.
The application has been amended as follows: 
Claim 12 (currently amended) 
 at least one chemical reaction zone; and the at least one chemical reaction zone is arranged on one side of the chemical reaction pad. 
Claim 18 (currently amended) 
The single-channel, chemical-immunological hybrid biosensor according to claim 1, further comprising a cartridge having an accommodation space in which the reaction strip is arranged, a detection window through which the immuno-reaction zones and the at least one chemical reaction zone are exposed, and a sample injection hole through which the sample is loaded into the sample addition pad. 
Claim 22 (currently amended)
The sensor system according to claim 19, further comprising a focusing lens arranged between the camera and at least one of the immuno-reaction zones and the at least one chemical reaction zone to control the focal distance of the camera. 

Allowable Subject Matter
Claims 1-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the applicant’s claimed invention is Paek (US-2004/0214253-A1). 
Paek teaches a single-channel, chemical-immunological hybrid biosensor comprising a reaction strip (Figure 1) in the form of a porous membrane (referred to as membrane pads 10, 20, 30, and 40) through which a sample moves by capillary action wherein the reaction strip 
As stated by paragraph [0026], horizontal pads 50 and 60 are fixed at the left and right lateral sides of the signal generation pad 30 (see Figure 7). As it is understood, the substrate solution will be added to the membrane pad 50 where the solution will move horizontally across pad 30, interacting with the immuno-reaction zones (31 and 32) before being absorbed by pad 60 ([0022], [0056], and Figure 5). 

Paek does not teach at least one chemical reaction zone comprising a matrix to supply substrate(s) chemically reacting with a chemical reaction marker in the sample to generate a second reaction signal, where the sample is received in a manner that is spatially separated 
It is understood that the chemical reaction zone is a separate pad that would be placed on the sample transfer pad, and is placed such that it is able to receive a sample separately from the sample transfer pad. As such, a reaction may occur on the pad that is independent from the immuno-reactions and the reaction on the chemical reaction zone will not impact the immuno-reactions on the sample transfer pad. That is, the sample on the chemical reaction zone will not move along the sample transfer pad for further reactions and the sample will be confined to the chemical reaction zone. 
While Paek does teach a conjugate pad (20), it is understood that this is a different part from the chemical reaction zone as claimed ([0029]). As it is understood, the conjugate pad (20) will receive the sample from pad 10, and will transfer all of the sample to pad 30 as seen in Figure 1 where all the pad’s widths are the same. 
Paek does not teach or suggest a “chemical reaction zone” where “the sample is received in a manner that is spatially separated from the sample transfer pad and, thus, the chemical reaction occurs independently from the binding reactions.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798